Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 1/11/2021 has been entered.  Examiner acknowledges the following by applicant: 
Claims 9-10, 12-14, 17-30, 34-35, 39, 42-47 had been canceled.
Claims 31 has been amended.
Notes: on 5/8/2020, Applicant elected group II, claims 18 (canceled), 31-33, 36-38, 40-41, without traverse.  
Applicant also elected species SEQ ID NO: 7 from SEQ ID NOs: 7-12, without traverse.   

In summary, claims 31-33, 36-38, 40-41 are examined in the office action.  Non-elected claims and species stand withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. 
The 103 rejection is repeated and modified for the reasons of record as set forth in the last Office action of 9/9/2020, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 1/11/2021 have been fully considered but are not deemed fully persuasive.

Claim Objections 
Claims 31 is objected for following informality:
The “and” at the beginning of step (c) should be located at the end of step (b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 31-33, 36-38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (US 20030211511, published 11/13/2003, filed 11/6/2002), in view of Parthibane et al (Serine/Threonine/Tyrosine Protein Kinase Phosphorylates Oleosin, a Regulator of Lipid Metabolic .  

Claim 31 is drawn to a method comprising steps of:
(a) introducing a nucleic acid into algal cells, the nucleic acid comprising as operably linked components 
a nucleic acid encoding a fusion polypeptide comprising an oleosin protein or fragment thereof to provide targeting to the algal chloroplast under homeostatic growth conditions and a polypeptide of interest; and 
a nucleic acid sequence capable of controlling expression in an algal cell; 
(b) subjecting the algal cell to non-homeostatic conditions to form accumulated lipid particles and to target the fusion polypeptide to the accumulated lipid particles within the algal cell; and
(c) isolating the accumulated lipid particles enriched for the fusion polypeptide.
The function is producing accumulated lipid particles enriched for a fusion peptide.  

Dependent claims:
Claim 32 limits the growth/non-homeostatic conditions to medium that is insufficient in nutrients, optionally in nitrogen or phosphorus.  
Claim 33 limits the growth/non-homeostatic conditions to exogenous stress factor, optionally selected from the group consisting of a non-homeostatic pH, a non-homeostatic salinity, and a non-homeostatic light intensity.   
Claim 36 recites that algal cell is grown under homeostatic growth conditions (first time period, substantially no accumulated lipid particles), then (second time period) is grown under non-homeostatic growth conditions. 

Claim 38 limits claim 36, wherein during the first period the algal cell is grown to early stationary phase, and wherein during early stationary phase the Amendment and Response to Election Requirement   Page 6cells are subjected to non-homeostatic growth conditions to grow the cell under non-homeostatic conditions during the second time period.  
Claim 41 limits claim 31 wherein the algal cell is selected form the group of algal cells consisting of green algae (Chlorophyceae), diatoms (Bacillariophyceae), yellow-green algae (Xanthophyceae), golden algae (Chrysophyceae), red algae (Rhodophyceae), brown algae (Phaeophyceae), dinoflagellates (Dinophyceae) or pico- plankton (Prasinophyceae and Eustigmatophyceae), wherein the green algae optionally belongs to the genus Clamydomonas, or Chlorella.
According to specification ([0046]-[0047), the term “homeostatic growth conditions” refers to growth conditions under which an algal cell culture is grown under substantially optimal growth conditions. 
“Non-homeostatic conditions” refers to conditions and growth conditions substantially deviating from homeostatic growth conditions.

Regarding claim 31, Briggs et al teach introducing a fusion peptide (the fusion peptide include (i) protein of interest thioredoxin reductase protein and (ii) a transit peptide) encoding DNA, and a promoter (reading on sequence controlling expression) into plant including algal cell ([0031], [0232], claim 22-23, 37).   
The transit/signal peptide is oleosin ([0234], claim 20), which is an oil body target peptide functioning to target the fusion peptide to an accumulated oil body.  The oil body reads on lipid particle, thus the lipid particle is enriched for the fusion polypeptide, the new limitation ([0236]). 

Briggs et al teach using the targeting peptide to target the gene product (the fusion protein) to chloroplast of plant and algae ([0353]). As analyzed above, oleosin is a target peptide in the fusion protein. 
Briggs et al teach isolating the fusion polypeptide ([0081], claim 37).  Given that the fusion protein and lipid particle (oil body) are together (enriched for each other), Briggs et al teach step (c).  

Briggs et al do not explicitly teach an oleosin protein or fragment thereof to provide targeting to the algal chloroplast of step (a); and do not teach subjecting the algal cell to non-homeostatic conditions of step (b). 
Parthibane et al teach using oleosin (OLE3) in a fusion protein with GFP to target the fusion protein to tissues and demonstrated that the fusion protein is localized exclusively in chloroplasts of plant (p95, abstract; p97, left col, 1st para; p96, fig 1).   Parthibane et al demonstrated that GFP is highly expressed and enriched in the chloroplasts (p96, fig 1).  Thus, oleosin is a chloroplast specific target peptide. And thus, Briggs et al teach the fusion peptide including olesin and peptide of interest is targeted to chloroplast of plant including algae.  
Parthibane et al also teach that oil bodies/lipid particle is enriched for the fusion peptide of olesion and GFP (p101, right col, 1st para, fig 7), supporting Briggs et al in teaching the new limitation of lipid particle enriched for a fusion polypeptide. 
Regarding step (b), Rosen et al teach that algae chloroplast has 2 phases: a growing and dividing first phase under conventional growth stimulating condition; and a lipid production/enhancement second phase, particularly in chloroplast, while the second phase is induced by stress condition and 
Franz et al teach and demonstrated introducing to algae cells exogenous proteins/enzymes, for example fatty acid synthase, to increase lipid level in algae ([0093]), including in chloroplasts ([0297]). Fatty acid synthase is a peptide of interest specifically for producing the accumulated lipid. Franz et al teach isolating the produced lipid ([0150]), supporting the teaching of step (c). 

Regarding dependent claims, Rosen et al teach that nitrogen deficiency is an environmental condition that enhances lipid production ([0013]), teaching the limitation of claim 32. 
Rosen et al teach that algae chloroplast has 2 phases: a growing and dividing first phase under conventional growth stimulating condition; and a lipid production/enhancement second phase, while the second phase is induced by stress condition and while the cells do not grow or divide ([0009], [0019]), teaching the limitations of claims 33 and 36. 
Rosen et al further teach that induced stress condition would end the logarithmic growth (first phase) of algae with killing most of algae.  The induced stress condition would also enhance lipid production in chloroplast (second phase) ([0008]).  Thus Rosen et al teach claim 37. 
Rosen et al also teach that algae cells first grows entering stationary phase without cell death (reading on early stationary phase) under normal growth condition. When the growth condition is changed by giving induced stress condition (non-homeostatic conditions) during the stationary phase, the cells start to produce more lipid ([0014] and [0021]). Thus Rosen et al teach claim 38. 
Franz et al teach that the algae cell includes green algae, red algae and so on, teaching the limitation of claim 41. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Briggs et al teach introducing a fusion peptide comprising oleosin and peptide of interest into chloroplast of plant including algal cell, grow the algae in homeostatic conditions to produce lipid and accumulate lipid particles enriched for the fusion peptide.  
Parthibane et al demonstrated that Oleosin is a chloroplast specific target peptide in fusion peptides and that GFP is highly expressed and enriched in the chloroplasts, and demonstrated the enrichment of oil body enriched for the fusion peptide. 
Rosen et al teach the method, concept and advantage that algae produces more lipids in chloroplast under non-homeostatic conditions.   
Franz et al demonstrated introducing to algae cells exogenous proteins/enzymes in chloroplasts of algae to produce and accumulate lipids, and isolate such lipids.  
Thus, one ordinary skill in the art would have realized oleosin as a chloroplast specific target peptide and as a target peptide to specifically target oil bodies, as taught by Briggs et al and demonstrated by Parthibane et al, and been motivated to introduce protein of interest by Oleosin to algae cells particularly chloroplast as taught by Briggs et al, to achieve the expected result of lipid synthesis in algal chloroplasts and lipid particle enriched for the fusion peptide. 
One ordinary skill in the art would have realized that algae produces more lipids in chloroplasts under non-homeostatic conditions as taught by Rosen et al, and been motivated to apply such condition into the method of Briggs et al to achieve the expected result of increased lipid synthesis in algae chloroplasts. 

Therefore the invention would have been obvious to any ordinary skill in the art. 

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briggs et al in view of Parthibane et al, Rosen et al and Franz et al as applied to claim 31 above, and further in view of Spangenberg et al (WO2011060490, published 5/26/2011).  
Claim 31 has been analyzed above. 
Claim 40. The method according to claim 31 wherein the oleosin is a protein encoded by a nucleic acid sequence having the sequence set forth in SEQ ID NO: 7 (elected).  
The above cited references do not teach the oleosin being encoded by SEQ ID NO: 7. 
Spangenberg et al teach polynucleotide sequence 100% identical to instant SEQ ID NO: 7 (SEQ ID NO: 24 of Spangenberg et al), and an oleosin peptide sequence encoded by instant SEQ ID NO: 7 (SEQ ID NO: 25 of Spangenberg et al).  SEQ ID NO: 7 is a functional equivalent of the oleosin as taught by Briggs et al and by Parthibane et al. 
Against instant SEQ ID NO: 7

AZI44107
ID   AZI44107 standard; DNA; 912 BP.
XX
AC   AZI44107;
XX
DT   07-JUL-2011  (first entry)

DE   Oleosin-angiogenin, ribonuclease, RNase A family, 5 gene fusion SEQ:24.
XX
KW   ANG gene; Oleosin gene; angiogenin, ribonuclease, RNase A family, 5;
KW   cosmetics; ds; feedstuff; gene; gene expression; gene fusion;
KW   protein production; transgenic plant.
XX
OS   Arabidopsis thaliana.
OS   Bos taurus.
OS   Chimeric.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..912
FT                   /*tag=  a
FT                   /product= "Oleosin and angiogenin, ribonuclease, RNase A 
FT                   family, 5 fusion protein"
FT   misc_feature    1..519
FT                   /*tag=  b
FT                   /note= "Arabidopsis thaliana oleosin encoding DNA"
FT   misc_feature    520..537
FT                   /*tag=  c
FT                   /note= "Thrombin protease recognition site DNA"
FT   misc_feature    538..909
FT                   /*tag=  d
FT                   /note= "Bos taurus angiogenin encoding DNA"
XX
CC PN   WO2011060490-A1.
XX
CC PD   26-MAY-2011.
XX
CC PF   18-NOV-2010; 2010WO-AU001543.
XX
PR   18-NOV-2009; 2009AU-00905627.
XX
CC PA   (AGRI-) AGRIC VICTORIA SERVICES PTY LTD.
XX
CC PI   Spangenberg G,  Mouradov A,  Wang J,  Cocks BG,  Knight M;
CC PI   Mcdonagh M;
XX
DR   WPI; 2011-F61247/36.
DR   P-PSDB; AZI44108.
XX
CC PT   Plant cell, plant callus, plant, seed or other plant part used in e.g. 
CC PT   food, beverage, food supplement, nutraceutical, pharmaceutical or 
CC PT   veterinary product comprises angiogenin gene or its active fragment or 
CC PT   angiogenin polypeptide.
XX
CC PS   Example 6; SEQ ID NO 24; 124pp; English.
XX
CC   The invention relates to a novel plant cell, plant callus, plant, seed or
CC   other plant part used in e.g. food, beverage, food supplement, 
CC   nutraceutical, pharmaceutical or veterinary product. The plant cell, 
CC   plant callus, plant, seed or other plant part comprises an angiogenin 
CC   gene or its functionally active fragment or variant and/or an angiogenin 
CC   polypeptide. Also claimed is: a plant-produced angiogenin; a method of 
CC   producing a transformed plant cell expressing an angiogenin gene; a 
CC   method of producing transformed plant calli, plants, seeds or other plant
CC   parts comprising angiogenin; an artificial construct capable of enabling 
CC   expression of an angiogenin gene in a plant cell; an angiogenin gene with
CC   codon-usage adapted for plants to enable expression of the angiogenin 
CC   gene in a plant cell; a method of enhancing expression, activity or 
CC   isolation of angiogenin in plants; an artificial construct or chimeric 
CC   sequence capable of enabling expression of an angiogenin gene in a plant 
CC   cell; a chimeric sequence comprising an angiogenin gene and a plant 
CC   signal peptide; and a method of using a plant cell, plant callus, plant, 
CC   seed or other plant part including an angiogenin as feed stock for 
CC   animals or as a composition suitable for human consumption. The 
CC   transgenic plant or other plant part is used in medicine, dietary 
CC   foodstuff supplements and cosmetics. The angiogenin can be prepared by an
CC   efficient process that allows its production on commercial scale. The 

CC   5 gene fusion used in the invention to produce an expression cassette for
CC   transformation of the plant chloroplast genome.
XX
SQ   Sequence 912 BP; 240 A; 234 C; 219 G; 219 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 516;  DB 42;  Length 912;
  Best Local Similarity   100.0%;  
  Matches  516;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60

Qy         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120

Qy        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180

Qy        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240

Qy        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300

Qy        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360

Qy        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420

Qy        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480

Qy        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516
              ||||||||||||||||||||||||||||||||||||
Db        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516

Against peptide encoded by instant SEQ ID NO: 7

AZI44108
ID   AZI44108 standard; protein; 303 AA.
XX
AC   AZI44108;
XX
DT   07-JUL-2011  (first entry)
XX
DE   Oleosin-angiogenin ribonuclease, RNase A family, 5 fusion protein SEQ:25.
XX
KW   ANG protein; Oleosin protein;
KW   angiogenin, ribonuclease, RNase A family, 5; cosmetics; feedstuff;
KW   fusion protein; gene expression; protein production; transgenic plant.
XX
OS   Arabidopsis thaliana.
OS   Bos taurus.
OS   Chimeric.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..173

FT   Region          174..179
FT                   /note= "Thrombin protease recognition site"
FT   Region          180..303
FT                   /note= "Bos taurus angiogenin protein"
XX
CC PN   WO2011060490-A1.
XX
CC PD   26-MAY-2011.
XX
CC PF   18-NOV-2010; 2010WO-AU001543.
XX
PR   18-NOV-2009; 2009AU-00905627.
XX
CC PA   (AGRI-) AGRIC VICTORIA SERVICES PTY LTD.
XX
CC PI   Spangenberg G,  Mouradov A,  Wang J,  Cocks BG,  Knight M;
CC PI   Mcdonagh M;
XX
DR   WPI; 2011-F61247/36.
DR   N-PSDB; AZI44107.
XX
CC PT   Plant cell, plant callus, plant, seed or other plant part used in e.g. 
CC PT   food, beverage, food supplement, nutraceutical, pharmaceutical or 
CC PT   veterinary product comprises angiogenin gene or its active fragment or 
CC PT   angiogenin polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 25; 124pp; English.
XX
CC   The invention relates to a novel plant cell, plant callus, plant, seed or
CC   other plant part used in e.g. food, beverage, food supplement, 
CC   nutraceutical, pharmaceutical or veterinary product. The plant cell, 
CC   plant callus, plant, seed or other plant part comprises an angiogenin 
CC   gene or its functionally active fragment or variant and/or an angiogenin 
CC   polypeptide. Also claimed is: a plant-produced angiogenin; a method of 
CC   producing a transformed plant cell expressing an angiogenin gene; a 
CC   method of producing transformed plant calli, plants, seeds or other plant
CC   parts comprising angiogenin; an artificial construct capable of enabling 
CC   expression of an angiogenin gene in a plant cell; an angiogenin gene with
CC   codon-usage adapted for plants to enable expression of the angiogenin 
CC   gene in a plant cell; a method of enhancing expression, activity or 
CC   isolation of angiogenin in plants; an artificial construct or chimeric 
CC   sequence capable of enabling expression of an angiogenin gene in a plant 
CC   cell; a chimeric sequence comprising an angiogenin gene and a plant 
CC   signal peptide; and a method of using a plant cell, plant callus, plant, 
CC   seed or other plant part including an angiogenin as feed stock for 
CC   animals or as a composition suitable for human consumption. The 
CC   transgenic plant or other plant part is used in medicine, dietary 
CC   foodstuff supplements and cosmetics. The angiogenin can be prepared by an
CC   efficient process that allows its production on commercial scale. The 
CC   present sequence is an Oleosin-angiogenin, ribonuclease, RNase A family, 
CC   5 fusion protein used in the invention to produce an expression cassette 
CC   for transformation of the plant chloroplast genome.
XX
SQ   Sequence 303 AA;

Alignment Scores:
Length:                 303    
Score:                  877.00         Matches:       172    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            87.4%          Indels:        0      
DB:                     18             Gaps:          0      

US-16-338-874A-7 (1-516) x AZI44108 (1-303)

Qy          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAlaAspThrAlaArgGlyThrHisHisAspIleIleGlyArgAspGlnTyrProMet 20

Qy         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120

Db         21 MetGlyArgAspArgAspGlnTyrGlnMetSerGlyArgGlySerAspTyrSerLysSer 40

Qy        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 ArgGlnIleAlaLysAlaAlaThrAlaValThrAlaGlyGlySerLeuLeuValLeuSer 60

Qy        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SerLeuThrLeuValGlyThrValIleAlaLeuThrValAlaThrProLeuLeuValIle 80

Qy        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 PheSerProIleLeuValProAlaLeuIleThrValAlaLeuLeuIleThrGlyPheLeu 100

Qy        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 SerSerGlyGlyPheGlyIleAlaAlaIleThrValPheSerTrpIleTyrLysTyrAla 120

Qy        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ThrGlyGluHisProGlnGlySerAspLysLeuAspSerAlaArgMetLysLeuGlySer 140

Qy        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 LysAlaGlnAspLeuLysAspArgAlaGlnTyrTyrGlyGlnGlnHisThrGlyGlyGlu 160

Qy        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516
              ||||||||||||||||||||||||||||||||||||
Db        161 HisAspArgAspArgThrArgGlyGlyGlnHisThr 172

Spangenberg et al further teach using above sequence in a fusion gene encoding a fusion protein (figs 9-10).  Spangenberg et al teach Oleosin as targeting peptide to target the fusion protein to specific tissue including algae (p15, lines 22-26; p32, lines 9-20), particularly to chloroplast, to express the peptide there (p42, lines 8-13). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Briggs et al and Parthibane et al teach and demonstrated that Oleosin targeted the fusion protein to plant and algae chloroplast to produce lipid there.  SEQ ID NO: 7 was demonstrated Spangenberg et al to have the same function as that of Briggs et al or Parthibane et al to target the fusion peptide to chloroplast.  One ordinary skill in the art or applicant would have been motivated to take the advantage of such known target peptide sequence and use the sequence in the fusion protein 
Therefore the invention would have been obvious to one ordinary skill in the art. 

Response to Arguments
Rejections of Claims under 35 U.S.C. 103 
Claim 18 has been cancelled by applicant. 

Regarding claim 31 and dependent claims, claim 31 has been significantly amended.  
Applicant argues that the cited references do not teach or suggest the limitations of the amended claims, particularly, there is nothing that teaches or suggests that an oleosin fusion protein would be targeted to accumulated lipid particles.  Furthermore, none of the prior art alone or in combination suggest producing accumulated lipid particles enriched for a fusion polypeptide, as recited in the claims. 
The arguments have been fully considered but not deemed persuasive. 
Briggs et al teach using Oleosin to target the fusion peptide to chloroplast. Parthibane et al demonstrated that Oleosin is a chloroplast specific target peptide in fusion peptides and that GFP is highly expressed and enriched in the chloroplasts, and demonstrated the enrichment of oil body enriched for the fusion peptide. 
Rosen et al teach growing algae cell in non-homeostatic conditions and demonstrated more lipid production in chloroplasts, thus such condition would have an additive effect to the result of Briggs et al or Parthibane et al.  


The arguments have been fully considered but not deemed persuasive. 
In accordance with MPEP § 2143, subsection I.A.(3), a proper rejection based on the rationale that the claimed invention is a combination of prior art elements also includes a finding that results flowing from the combination would have been predictable to a person of ordinary skill in the art. MPEP § 2143, subsection I.A.(3). If results would not have been predictable, Office personnel should not enter an obviousness rejection using the combination of prior art elements rationale.
In this case, Parthibane et al demonstrated that Oleosin leads the peptide of interest into chloroplast and leads to lipid particle accumulation to oil body, and Franz et al demonstrated introducing to algae cells exogenous proteins/enzymes in chloroplasts of algae to produce and accumulate lipids.  Rosen et al demonstrated algae produces more lipids in chloroplasts under non-homeostatic conditions. 
Thus, follow the method steps as taught by Briggs et al, the result of increased lipid production in chloroplast, and lipid accumulation/enrichment in/around the fusion peptide comprising oleosin is predicted and expected.  
The non-homeostatic condition would be predicted and expected to have an additive effect to the result of Briggs et al or Parthibane et al.  
Thus, the cited references provide prima facie obviousness to the claims. 

	Regarding claim 40, the patentability depends on that of the independent claim.  



Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662